Luke, J.
1. No error is shown in the court’s refusal to postpone the trial. The motion for new trial does not show that the witnesses that the defendant wished to have subpoenaed would give material evidence in behalf of the defendant.
2. There is no merit in the assignment of error upon the admission of certain testimony; nor is the charge of the court subject to the meticulous objection raised to the excerpt complained of.
3. Upon conflicting evidence the jury were authorized to find the defendant guilty. The trial judge having approved the verdict, for no reason assigned was it error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.